     Case 2:18-cv-01809-KJM-DMC Document 58 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARON MICHAEL OLIVER,                             No. 2:18-CV-1809-KJM-DMC
12                        Plaintiff,
13             v.                                       ORDER
14    DUANE SHELTON, et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action. The matter was

18   referred to a United States Magistrate Judge as provided by Eastern District of California local

19   rules.

20                   On May 7, 2020, the Magistrate Judge filed findings and recommendations, which

21   were served on the parties and which contained notice that the parties may file objections within

22   the time specified therein. No objections to the findings and recommendations have been filed.

23            The court presumes that any findings of fact are correct. See Orand v. United States,

24   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

25   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

26   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

27   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

28   supported by the record and by the proper analysis.
                                                        1
     Case 2:18-cv-01809-KJM-DMC Document 58 Filed 01/21/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.         The findings and recommendations filed May 7, 2020, are adopted in full;
 3                  2.         Defendants’ unopposed motion to dismiss (ECF No. 43) is granted;
 4                  3.         Plaintiff’s requests for permanent injunctive relief are dismissed without
 5   leave to amend;
 6                  4.         Plaintiff’s second amended complaint (ECF No. 36) is dismissed with
 7   leave to amend as to his ADA claims;
 8                  5.         Plaintiff shall file a third amended complaint within thirty (30) days of the
 9   date of this order; and
10                  6.         This matter is referred back to the assigned magistrate judge for all further
11   pretrial proceedings.
12   DATED: January 21, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
